SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 March 24, 2014 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated March 24, 2014 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 24, 2014 (EDT), Ball Corporation announced that Gerrit Heske, senior vice president and chief operating officer of Ball’s Global Metal Beverage Packaging division, passed away suddenly on Saturday, March 22, 2014, after collapsing in his home.The press release is attached as Exhibit 99.1. Effective as of March 23, 2014, Scott Morrison, senior vice president and chief financial officer, has assumed responsibility for all of Mr. Heske’s direct reports on an interim basis. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following is furnished as an exhibit to this report: Exhibit No. Description Exhibit99.1 Ball Corporation Press Release dated March 24, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:March 24, 2014 Ball Corporation Form 8-K March 24, 2014 EXHIBIT INDEX Description Exhibit No. Ball Corporation Press Release dated March 24, 2014
